DETAILED ACTION
This Office action for U.S. Patent Application No. 16/831,647 is responsive to communications filed 10 November 2021, in reply to the Non-Final Rejection of 20 August 2021 and the interview of 4 November 2021.
Claims 1–4 and 11–14 are pending.
In the previous Office action, claims 5–10 and 15–20 were rejected under 35 U.S.C. § 112 ¶ 2 as indefinite.  Claims 1–4 and 11–14 were rejected under 35 U.S.C. § 103(a) as obvious over U.S. Patent Application Publication No. 2009/0128620 A1 (“Lipton”) in view of U.S. Patent Application Publication No. 2010/0207762 A1 (“Lee”), U.S. Patent Application Publication No. 2005/0175092 A1 (“Puri”) and U.S. Patent Application Publication No. 2010/0149372 A1 (“Silverstein”).

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s amendments to the claims have been considered.  The rejections of claims 5–10 and 15–20 are withdrawn as moot.

Response to Arguments
Applicant’s arguments, see pp. 6–7, filed 10 November 2021, with respect to the rejection of claim 1 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent No. 5,661,518 A (“Palm”).  Under the Broadest Reasonable Interpretation standard, the claimed region comprising two images may be seen as a stereoscopic image, with the first and second post-decoding color correction processes being considered left and right anaglyphic filters.  Palm is considered representative of processing an anaglyphic image.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102  and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1–4 and 11–14 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over U.S. Patent Application Publication No. 2009/0128620 A1 (“Lipton”) in view of U.S. Patent Application Publication No. 2010/0207762 A1 (“Lee”), U.S. Patent Application Publication No. 2005/0175092 A1 (“Puri”), and U.S. Patent No. 5,661,518 A (“Palm”).
The present application ultimately claims domestic priority to Provisional Application No. 61/160,995, filed 20 April 2009.  The Lee publication claims priority to Provisional Application No. 61/153,891, filed 19 February 2009, and the material used to reject the claims in the present application is supported in the ‘891 application.  As such, the Lee reference qualifies as prior art under 35 U.SC. § 102(e).
Lipton teaches a method for demultiplexing stereo video.  Regarding claim 11, Fig. 1 of Lipton illustrates a stereo video codec.  At point 1505, an encoded stereo frame 1550 is decompressed.  Lipton at ¶ 0138.  This encoded stereo video frame is the claimed video bitstream received at a decoder (Fig. 15 of Lipton describing various “points” of the present design are interpretable as method steps or device components) that comprises at least one region comprising two images.
The claimed invention differs from Lipton first in that the claimed invention teaches receiving metadata indicating the dimensions of the width and height of an image of the two images, and further processing information to be applied to the region.  Lipton does not teach this detail of the interleaved images.  However, Lee teaches a system for predicting moving features of objects in a video sequence.  Regarding claim 6, Lee performs modeling of normal motion within a video and sets parameters of areas of movement including a minimum spatio-temporal bounding box, represented as cells of data cubes.  Lee at ¶¶ 0040–41.  These spatio-temporal data cubes have a width and a height metadata as claimed, and the motion modelled within the cube.
Lipton teaches the claimed bitstream having two images, but not the width and height metadata.  Lee teaches the use of width and height data on video1.  As such, the combination of Lipton and Lee teaches the claimed elements, the difference being the lack of the actual combination of these elements in a single prior art reference.  Since the claim fails to disclose any use of the width and height, one of ordinary skill in the art would have recognized that in combination, the listing of width and height within a video may be for any purpose, with the predictable result of no substantial change to either the Lipton interleaving or the Lee metadata.  Therefore, it would have been obvious to one of ordinary skill in the art to combine the Lipton and Lee systems to reproduce the claimed system.  M.P.E.P. § 2143(I)(A).
The invention further differs from Lipton in that the claimed invention teaches receiving recommended information identifying a first post-decoding process and a second post-decoding process, and selecting and applying only one of the two post-decoding processes.  Lee does not teach this feature.  However, as mentioned above with respect to claim 11, Puri teaches a plurality of adaptive processing parameters for video.  The coding control method selector may control the various coding mode decisions independently to maintain bit rate (¶ 0184), including a variety of techniques such as adaptive loop filtering, which is controlled according to a first recommended information that identifies one of the post-decoding processes to be applied to the at least one region as claimed (Fig. 3, filter placed downstream of decoding elements), and enabling or disabling texture coefficient truncation in a decoding loop (¶ 0184), the signal for which is the claimed second recommended information that identifies a second post-decoding process that is not applied as claimed.  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to process the Lipton video using the Puri adaptive processing in order to achieve rate control among video with varying levels of motion and texture (¶ 0184).
Lastly, claim 1 specifies that the two post-decoding processes of which one of two are selected are two color correction processes.  Puri does not explicitly state that the selectable features in ¶ 0084 includes a color correction selection.  However, Palm, created to creating and transmitting three-dimensional images, teaches creating a combined left-view image and right-view image in which one image is created as a red-plane image, and second image is created as a green-plane image.  Palm 10:48–67.  These images undergo their own separate color correction to prevent overexposure or underexposure.  11:54–12:3.  Lastly, these images are combined to create a stereoscopic image.  12:5–46.  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to make the Lipton or Puri video an anaglyphic stereo image, to enable transmission and display on standard equipment.  Palm 12:47–49.

Regarding claim 11, as mentioned above with respect to claim 1, a Lipton decoder is described in Figure 15 and ¶¶ 0138–139 as comprising various “points” that are generic to steps in a decoding process as in claim 1, or a decoding processor configured to perform a decoding process as in claim 11.  As shown above in the claim 1 rejection, the Puri decoding process as modified to be performed on an anaglyphic stereo pair as in Palm can be used to decode a Lipton image set having the Lee metadata.

Regarding claims 2 and 12, Puri teaches adaptive de-blocking as claimed in ¶ 0184.

Regarding claims 3 and 13, the Puri processing is designed to be used to target a virtual buffer having a target bit rate (Abstract).

Regarding claims 4 and 14, the Puri processing is designed to be used at an encoding end for a model decoder within an encoder to fulfill a target rate for the encoder output.  Puri at abstract.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 5,742,330 A1
U.S. Patent No. 6,687,003 B1
U.S. Patent Application Publication No. 2009/0015689 A1
U.S. Patent Application Publication No. 2007/0120972 A1


Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                             /David N Werner/Primary Examiner, Art Unit 2487                                                                                                                                                                                                        


    
        
            
    

    
        1 It is noted that the width and height data of claim 6 is not necessarily claimed as the dimensions of the “region” being processed.